DETAILED ACTION

This Office Action is in response to the application as originally filed on 10/18/2019. The detail office action to the pending claims 1-10 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Information Disclosure Statement
The information disclosure statement filed on 10/18/2019 has been acknowledged and considered by the examiner. Initialed copy of the PTO-1449 are included in this correspondence.
. 	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Currently Amended independent claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Claim recites limitations: “space-time block coding circuitry”, “differential circuitry”, “code multiplication circuitry”, “selection circuitry”, The Examiner can find no support in the written disclosure for these subject matters, thus the Examiner did not recognize in an applicant’s disclosure a description of the invention defined by claim 1. To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
Claims 2-8 are dependent claims having claim 1 as base claim. These claims are rejected under 35 USC § 112(a) as failing to comply with the written description requirement at least by reason of their dependency.
New claims 9 and 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Claim 9 recites: “A control circuit comprising: a differential circuitry to receive a transmission block and perform a differential operationBIRCI L STiEWART. KOLASCiI & BIRCH. LLPMKM/MKM/prtApplication No.: NEWDocket No.: 261 1-0602PUS I Page 6 of 8on the transmission block, the transmission block being generated by performing space-time block coding on a transmission symbol; a code multiplication circuitry to receive the transmission block and multiply the transmission block by a code; a selection circuitry to select one of the transmission block after the differential operation and the transmission block after the code multiplication; and a transmission control circuitry determines whether it is in the period for transmitting an interference measurement signal included in a frame based on a frame format”  And, Claim 10 recites “A non-transitory computer-readable recording medium that stores therein a program that instructs a computer to execute: performing space-time block coding on a transmission symbol to generate a transmission block; performing a differential operation on the transmission block; multiplying the transmission block by a code; selecting one of the transmission block after the differential operation and the transmission block after the code multiplication; and transmitting the transmission block selected” The Examiner can find no support in the written disclosure for these subject matters in the Applicants’ disclosure. As such, the Examiner did not recognize in an applicant’s disclosure a description of the invention defined by claims 9 and 10. To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).

Specific Objections
The Specification, as originally filed,  is objected to because of the following:
The specification on Page 6, lines 13-16 recites “The control station 4 transmits data that is to be transmitted by the base station 1 to the base station 1, and/or instructs the base station 1 on a parameter to be used by the base station 1.” There appears to be a typographical error in these lines. It suggested amending this line as “The control station 4 transmits data that is to be transmitted by the base station [[1]] 1-1 to the base station [[1]] 1-2, and/or instructs the base station [[1]] 1-1  on a parameter to be used by the base station [[1]] 1-2.” Appropriate correction requested.
The lengthy specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over US2005/0135499 to Nam et al. (“Nam”) in view of US20150036698 to Umeda et al. (“Umeda”) (The comments in parentheses apply to the prior art document)

RE claims 1 and 10, Nam discloses a transmission device and a non-transitory computer-readable recording medium that stores therein a program that instructs a computer to execute (e.g. Nam, Fig. 2A, ¶0043) comprising: a space-time block coding circuitry (202) to perform space-time block coding on a transmission symbol to generate a transmission block (e.g. Nam, Fig. 2A, ¶0043); a differential  circuitry (203) to perform a differential operation on the transmission block (e.g. Nam, Fig. 2A, ¶0043); a code multiplication circuitry (e.g. Multiplier 31 of Fig.3) to multiply the transmission block by a code (e.g. Nam, ¶0044, ¶0054); a selection  circuitry (203) to select one of the transmission block after the differential operation [… ] (E.g. Nam Fig. 2A, 3 and ¶0043, ¶0051, ¶0053: selects the result of the differential operation, (i.e. the matrix output Bv+1 from the differential processor); and a transmitter (205) to transmit the transmission block selected (e.g. Nam, Fig. 2A, ¶0030, ¶0043). 
The subject matter of claim 1 differs from Nam in that Nam does not explicitly disclose the feature: [the transmission block after the code multiplication], as recited. However, Umeda teaches or suggests, in the same technical field, the feature: selecting one of the transmission block after the code multiplication (e.g. Umeda, Figs. 1, 2a and ¶0008, ¶0020-¶0025: the system selects the result of the differential operation or the result of the code multiplication based on the time period encoded for transmission). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the process/method of communication control disclosed by Nam with Umeda’s teaching or suggestion for the purpose of determining selection of the result of the differential operation or the result of the code multiplication based on the time period encoded for transmission. In combination, Nam is not altered in that Nam continues to perform transmission of the selected block signal. Therefore one of ordinary skill in the art, such as an individual working in the field of controlling communication in an electronic device or system could have combined the features/elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

RE claim 2, Nam discloses the transmission device according to claim 1, as noted above.
The subject matter of claim 1 differs from Nam in that Nam does not explicitly disclose the feature: wherein the transmission block includes an interference measurement block including interference 
Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the process/method of communication control disclosed by Nam with Umeda’s teaching or suggestion for the purpose of determining selection of the result of the differential operation or the result of the code multiplication based on the time period encoded for transmission. In combination, Nam is not altered in that Nam continues to perform transmission of the selected block signal. Therefore one of ordinary skill in the art, such as an individual working in the field of controlling communication in an electronic device or system could have combined the features/elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

RE claim 3, Nam discloses the transmission device according to claim 2, wherein the transmission block includes a data block including data representing information to be transmitted, and the differential circuitry performs the differential operation on the data block (e.g. Nam, Figs. 2-3, ¶0031, ¶0043, ¶0053).

RE claim 4, Nam discloses the transmission device according to claim 2, wherein two identical ones of the interference measurement block are consecutively transmitted (e.g. Nam, Figs. 2-3, ¶0046, and ¶0061).

RE claim 5, Nam discloses the transmission device according to claim 1, wherein the code is determined for every one of the transmission device (e.g. Nam, Figs. 2-3, ¶0031, ¶0043, ¶0056).  

RE claim 6, Nam discloses a receiving device capable of receiving signals transmitted from multiple respective ones of the transmission device according to claim 1 (e.g. Nam, Figs. 2A-2B), BIRCI L S IWWARI. KOLASCH & BIRCI L LLPNIKM/MKM/prtApplication No.: NEWDocket No.: 261 1-0602PUSI Page 5 of 8the receiving device comprising: a plurality of receiving antennas to each receive a received signal including signals transmitted from the plurality of transmission devices (e.g. Nam, Fig. 2B)BIRCI L S IWWARI. KOLASCH & BIRCI L LLPNIKM/MKM/prtApplication No.: NEWDocket No.: 261 1-0602PUSI; a transmission path estimation circuitry to estimate a transmission path of an interference signal for each of the receiving antennas by separating (e.g. Nam Figs. 2B, 4), from the received signal, the interference signal, the interference signal being a signal transmitted from one of the transmission devices acting as an interference source (e.g. Nam ¶0060-¶0066): and an interference removing circuitry to remove an interference signal in the received signal received by a first receiving antenna being one of the plurality of receiving antennas, using the received signal received by a second receiving antenna, being one of the receiving antennas other than the first receiving antenna, using a result of estimation of the transmission path (e.g. Nam Figs. 2B, 4, ¶0060-¶0066).  

RE claim 7, Nam discloses the receiving device according to claim 6, wherein the transmission path estimation circuitry estimates the transmission path of the interference signal using interference measurement bits for interference measurement contained in the received signal (e.g. Nam Figs. 2B, 4, ¶0060-¶0066). 
 
RE claim 8, Nam disclose a wireless communication system (e.g. Nam, Figs. 2A-2B) comprising: multiple ones of the transmission device (e.g. Nam, Figs. 2A-2B) including: a space-time block coding circuitry (202) to perform space-time block coding on a transmission symbol to generate a transmission block (e.g. Nam, Fig. 2A, ¶0043); a differential  circuitry (203) to perform a differential operation on the transmission block (e.g. Nam, Fig. 2A, ¶0043); a code multiplication circuitry (e.g. Multiplier 31 of Fig.3) to multiply the transmission block by a code (e.g. Nam, ¶0044, ¶0054); a selection  circuitry (203) to select one of the transmission block after the differential operation [… ] (E.g. Nam Fig. 2A, 3 and ¶0043, ¶0051, ¶0053: selects the result of the differential operation, (i.e. the matrix output Bv+1 from the differential processor); and a transmitter (205) to transmit the transmission block selected (e.g. Nam, Fig. 2A, ¶0030, ¶0043); and the receiving device according to claim 6, capable of receiving signals transmitted from the transmission devices (e.g. Nam, Fig. 2B)BIRCI L S IWWARI. KOLASCH & BIRCI L LLPNIKM/MKM/prtApplication No.: NEWDocket No.: 261 1-0602PUSI.  The subject matter of claim 8 differs from Nam in that Nam does not explicitly disclose the feature: [the transmission block after the code multiplication], as recited. However, Umeda teaches or suggests, in the same technical field, the feature: selecting one of the transmission block after the code multiplication (e.g. Umeda, Figs. 1, 2a and ¶0008, ¶0020-¶0025: the system selects the result of the differential operation or the result of the code multiplication based on the time period encoded for transmission). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the process/method of communication control disclosed by Nam with Umeda’s teaching or suggestion for the purpose of determining selection of the result of the differential operation or the result of the code multiplication based on the time period encoded for transmission. In combination, Nam is not altered in that Nam continues to perform transmission of the selected block signal. Therefore one of ordinary skill in the art, such as an individual working in the field of controlling communication in an electronic device or system could have combined the features/elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        03/10/2021